United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1529
                                     ___________

Wilma M. Pennington-Thurman,              *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
AT&T,                                     *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: August 2, 2010
                                 Filed: August 11, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Wilma Pennington-Thurman appeals the district court’s1 adverse grant of
summary judgment on her claims under the Age Discrimination in Employment Act
(ADEA). Upon de novo review, see Sutherland v. Mo. Dep’t of Corr., 580 F.3d 748,
750 (8th Cir. 2009), we agree with the district court that a release of claims--including
ADEA claims--signed by Pennington-Thurman complied with the requirements of 29
U.S.C. § 626(f), that Pennington-Thurman’s waiver of claims was knowing and
voluntary, and that the release was therefore enforceable. See 29 U.S.C. § 626(f)

      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri.
(listing specific requirements for waivers of rights or claims under ADEA);
Warnebold v. Union Pac. R.R., 963 F.2d 222, 223-24 (8th Cir. 1992) (affirming
summary judgment for employer on involuntarily terminated former employee’s
discrimination claims; agreeing with district court that former employee’s waiver of
claims was knowing and voluntary where release was written in clear and
unambiguous language and was supported by consideration). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                        -2-
                                         2